DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11, in the reply filed on 02/25/2022 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the favoring of the determination based on past usage record of the vehicle by the user as in claim 4; the favoring of the determination based on a history of second information input by user in the past in claim 5; and generation of a travel plan in claim 8;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining if cleaning is required based a first information regarded dirt level of the vehicle and second information regarding dirt level of the vehicle in a user’s view. Claim 2 merely adds the first information being an image. Claim 3 merely states using first and second information to determine if cleaning is required. Claims 4-5 merely adds determining whether cleaning is required based on previous vehicle usage, when the first and second information provide contrary results. Claims 6-7 merely add control and transmitting a request respectively. Claim 8 merely adds generation of a travel plan when cleaning is required. Claims 9-10 merely adds primary and secondary detection based on first/second information when primary detection indicates cleaning is required. Claim 11 merely adds a vehicle for which said determinations can be made and 
The limitation of determining if cleaning is required, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “controller configured to” language, to determine in the context of the claim encompasses the user mentally observing the dirt level of the vehicle to obtain a first information and understanding their acceptable level of cleanliness as the second information regarding their input comparing the two together mentally. As with claim 2, the first information including an image is also a mental process of looking at the vehicle to ascertain a dirt level based on the visual presentation. As with claim 3 the comparison of the actual dirt level and a user desired dirt level is a process that can be performed mentally. As with claims 4-5 observation of the vehicle having a dirt level that can require cleaning and a user understanding that the dirt level is not adequate enough to affect the cleanliness level desired and actually require cleaning based on the fact that the vehicle had been dirtier that its current state in the past and was not cleaned is also capable of being wholly performed mentally. As with claims 6-7 the recitation of control and transmission of a request recite abstract ideas with insufficient structure to incorporate structure to incorporated within a practical application and would constitute mere instructions for applying an abstract idea. As with claim 8, the process of deciding the vehicle needs to be cleaned and mentally deciding a route to a cleaning area (i.e. car wash, etc.) can also be performed mentally. As with claims 9-10 sequentially mentally processing a desired cleanliness level with a current dirt level or vice-versa to determine that the vehicle is both dirty and dirtier than desired can be 
This judicial exception is not integrated into a practical application. The claim recites only the additional element of a controller to perform the determination of whether cleaning is required. The controller is recited a high-level of generality and generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Thus, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Similarly, with claim 11, the only additional feature is the provision of the vehicle for which the abstract idea is to be implemented upon does not add significantly more to the abstract idea to integrate the abstract idea into a practical application because it does not apply meaningful limits for practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a controller to determine if cleaning is required amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the aforementioned claims are not patent eligible. Similarly, with claim 11, the provision of a generic element for which the abstract process is intended to be implemented upon does not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, applicant states “based on a past usage record of the vehicle by the user”. First, it is unclear as to whether the limitation of the usage record of a vehicle is intended use since the vehicle is recited as intended use. Second, it is unclear as to how there is a past usage record of the vehicle as there is no limitation reciting storing of such information in the controller or elsewhere.
As to claim 5, applicant recites “based on a history of second information input by the user in the past”. It is unclear as to how there is a history of second information when the claim does not recite any part or limitation which stores said information.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stauffer (US20170210353A1).
As to claims 1, 3, 6-7, & 11, Stauffer discloses an autonomous [0003] vehicle (Fig.1) with a control apparatus for a vehicle (combination of Fig.2 ref 34 & Fig.3 ref 72) which obtains a first information indicating a dirt level of the vehicle detected by the vehicle [0028 & 0052] and a second information indicating a dirt level of the vehicle input by the user (see Fig.2 ref 56 sends signal to ref 34 & [0037]). The signals are used to determine if the vehicle requires cleaning by detecting a cleanliness of the vehicle, transmits a signal for cleaning, and performs said cleaning [0028, 0033, 0037]. Thus, should both the user input and the cleanliness sensor determine an unclean state cleaning is deemed to be necessary (see Fig.4 refs 110-130).
As to claim 4, Stauffer teaches the control apparatus of claim 1, wherein cleaning logs are maintained in order to determine what, where, and when the next cleaning needs to occur [0054]. 
As to claim 5, Stauffer teaches the control apparatus of claim 1, wherein if a determination of result based on the first and second information differs from each other the controller is still able to determine and perform cleaning based on the input of the user [0036] based on a history of second information input by the user in the past (see [0037] stating a user providing a rating of the cleanliness in conjunction with [0048] stating that user profiles are saved including behavioral patterns). Thus, it is reasonably expected that should a previous user who desires an environment be cleaned, even if the dirt levels do not require such, they are able to have the controller perform such a feature based on their saved profile and personal assessment of the cleanliness. Furthermore, there is no specific explanation as to how far in the past the second information must be input. Thus, in the case where the first information indicates that cleaning is not required by a second information does indicate cleaning is required a user is able to send a signal to actuate the cleaning [0036]. Because it is inherent that there is some miniscule time delay between the actuating the cleaning elements and a time when a user sends the signal to actuate such element, the signal provided by the user is in a history of a user input in the past. Thus, there exists a point in time where the controller has made the determination that 
As to claim 8, Stauffer teaches the control apparatus of claim 1, wherein if it is determined that the vehicle needs to be cleaned it is navigated to a maintenance location [0052] based on its route. Thus, the controller must generate a travel plan to provide the autonomous vehicle with the navigation.
As to claims 9-10, Stauffer teaches the control apparatus of claim 1, wherein the controller determines whether it is necessary to clean the vehicle based on first information (see Fig.4 ref 130 defining a primary determination) and if so it performs said cleaning (i.e. scenario where a user input either also says to clean. Afterwards if the element is still not clean the process is repeated [0057] thus providing a secondary determination using the second information. As the claim does not require the determinations to be subsequent, or the determinations to only use first/second information, Stauffer reads on claim 9. Similarly, claim 10 is also met due to the second and first information being utilized in each step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US20170210353A1) as applied to claim 1 above, and further in view of  Tokatyan (US20180330475A1).
As to claim 2, Stauffer teaches the control apparatus of claim 1, wherein many different sensors are disclosed as exemplary [0029] and other sensors are capable of being used for detecting cleanliness. Thus, a skilled artisan would have found utilizing images and image sensors as a means of cleanliness detection to be obvious. However, assuming arguendo that such image sensors are not explicitly stated, nor would they be obvious in view of Stauffer alone, the following alternative rejection is provided. The use of cameras for determining a cleanliness inside of a vehicle is known in the art, as evidenced by Tokatyan.
Tokatyan discloses an art related vehicle interior cleaning system (abstract), wherein cameras and lidar sensors (Fig.3 refs 302-308), synonymous to image sensors, are utilized to .

Claims 4-5 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US20170210353A1) as applied to claim 1 above, and further in view of Dellock (US20190001930A1). The following rejection is provided as alternative to the rejections for these claims set above assuming arguendo that Stauffer does not explicitly disclose the limitations of claims 4-5 & 9-10.
Dellock discloses an art related vehicle display cleaning computer (abstract), wherein a user is able to abort a cleaning process if desired [0070] or allow a cleaning process to occur via their input [0071-0072], thus constituting a user input of indicative of dirt level. Further, Dellock discloses the ability of the computer to perform a cleaning process when a user aborts the cleaning (i.e. when a user input of the dirt level corresponds to not requiring cleaning) in prior operations (i.e. a history of second information input in the past). As Dellock discloses that this occurs after process after a time when the process was aborted in process 600, in which the vehicle counts the number of touches/uses, it is understood that such cleaning is taking place after a comparison with the usage record of the vehicle by the user (i.e. the number of touches reads on a usage record of vehicle as it counts a number of times the passenger used the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Stauffer to utilize the control schemes of Dellock to allow a user to abort cleaning when desired, provide provisions for user actuated cleaning, and manners to clean when needed even if desired to be aborted. Such a modification would allow a user more freedom to select cleaning times while also ensuring the cleanliness does not deteriorate greatly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhara (US20210114563A1) discloses an art related control apparatus for .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zemek (US20210248522A1) discloses a vehicle management system having an odor detection system (Figs.1-3) and compares said odor to a user input threshold to determine if the vehicle requires cleaning, which can include sending the vehicle to another location for cleaning (Figs.5-8).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winsley (US20200207298A1) discloses a system for determining the state of an interior of the vehicle (abstract), especially with regards to cleaning [0023]. The system utilizes an input from a user for the actual dirt level [0069 & 0073-0074] and a signal from a camera [0058] for estimating a dirt level of the vehicle. Winsley further discloses that corresponding data can be either stored remotely via servers of locally in controller memory [0064-0065].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US20210394774A1) discloses an autonomous vehicle with a system to perform tasks (abstract) including cleaning [0015]. The system detecting a dirt level of the vehicle and check it with an input from a user to determine if cleaning is required (see Fig.4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711